J-A13008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 U.S. BANK NATIONAL ASSOCIATION,           :    IN THE SUPERIOR COURT OF
 AS TRUSTEE FOR CREDIT SUISSE              :         PENNSYLVANIA
 FIRST BOSTON MORTGAGE                     :
 SECURITIES CORP., HOME EQUITY             :
 ASSET TRUST 2006-1, HOME EQUITY           :
 PASS-THROUGH CERTIFICATES,                :
 SERIES 2006-1                             :
                                           :
                                           :    No. 1102 WDA 2017
              v.                           :
                                           :
                                           :
 JILL MCAFEE A/K/A JILL MCAFEE             :
 AND JOHN MCAFEE                           :
                                           :
                    Appellants             :

               Appeal from the Order Entered June 26, 2017
     In the Court of Common Pleas of Allegheny County Civil Division at
                        No(s): G.D. No. 16-006717


BEFORE: OLSON, J., DUBOW, J., and MUSMANNO, J.

CONCURRING STATEMENT BY OLSON, J.:             FILED: August 2, 2018

      I agree with the learned Majority that summary judgment in favor of

National Bank Association (“U.S. Bank”) is not proper in this quiet title action.

U.S. Bank asserts in its brief that “[t]hrough an inadvertent error or mutual

mistake of the parties, not discovered until recently, record owner John

McAfee did not sign the Mortgage.” (Emphasis added.) Appellee’s Brief at 2.

In reviewing the record before us, I would conclude that there is no genuine

issue of material fact regarding whether there was a mutual mistake that

would support reformation of the mortgage.         I also note that there is no
J-A13008-18



evidence of record that would support a finding that a unilateral mistake or

“inadvertent error” occurred.

      Unilateral mistakes may serve as the basis for reformation. Regions

Mortgage, Inc. v. Muthler, 889 A.2d 39, 41 (Pa. 2005), citing Dudash v.

Dudash, 460 A.2d 323 (Pa. Super. 1983). As noted by our Supreme Court,

      a party seeking reformation on the basis of a unilateral mistake
      may be granted relief if the party against whom reformation is
      sought has such knowledge of the mistake as to justify an
      inference of fraud or bad faith.

Regions Mortgage, 889 A.2d at 41 (internal citation omitted).          Thus, in

order for reformation to be available due to a unilateral mistake, U.S. Bank

must show that Appellants had “such knowledge of the mistake as to justify

an inference of fraud or bad faith.” Id. Such evidence is not currently in the

record.

      As the Regions Mortgage Court held,

      the equitable remedy of reformation is unavailable unless bad
      faith, accident, or mutual mistake can be shown, and in the case
      of unilateral mistake, the party against whom reformation is
      sought must be shown to have knowledge of the mistake sufficient
      to justify an inference of fraud or bad faith.

Id. at 42. In my view, the record before us fails to support a finding of either

mutual mistake or inadvertent mistake.       Thus, I concur with my learned




                                     -2-
J-A13008-18


colleagues that summary judgment in favor of U.S. Bank is not appropriate in

this case. 1




____________________________________________


1In reviewing the facts and law presented in this case, I would conclude that
summary judgment in favor of the Appellants is warranted. However, the
Appellants did not file a cross motion for summary judgment. Thus, we are
precluded at this stage from entering summary judgment in favor of the
Appellants.

                                           -3-